247 Ga. 26 (1981)
273 S.E.2d 614
CARTER
v.
FOSTER.
36883.
Supreme Court of Georgia.
Decided January 16, 1981.
Conrad & Abernathy, H. Steve Abernathy, for appellant.
Robert Benham, for appellee.
MARSHALL, Justice.
This court no longer has a jurisdictional basis for entertaining appeals involving child custody questions unless the appeal also involves a judgment for divorce and alimony. Munday v. Munday, 243 Ga. 863 (257 SE2d 282) (1979). The present appeal does not involve a judgment for divorce. This case is accordingly transferred to the Court of Appeals.
Transferred to the Court of Appeals. All the Justices concur, except Gregory, J., not participating.